Exhibit 10.2

 



China Construction Bank Taipei Branch

Approval Notice

 

Applicant Applied Optoelectronics, Inc. (AOI) Taiwan Branch Unified Business No.
28410552 Responsible Person Chih-Hsiang Lin

 

I. Decision That your company applies for a loan of USD 10 million to our bank
is approved as follows:

 

II. Approved Terms 1. Credit line details No. Category Amount/1000 (+/-) Other
Requirements on Interest Rate, Fee, and Amount A

[Category]: Working capital amount

[Subject]: Short-term loan

USD 10,000

(+USD 0)

1. Purpose: working capital

2. Duration: revolving for 1 year from the approval date (to March 25, 2017);
the maximum duration for each loan is 180 days but shall not exceed 15 working
days before the expiration of Standby L/C.

3. Interest rate: calculated separately for each drawing.

4. Collateral: Stand-by letter of credit (L/C) issued by a domestic branch of
China Construction Bank with the China Construction Bank Taipei Branch as the
beneficiary. The loan amount cannot exceed 97% of the amount of the stand-by
L/C.

5. Payment method: Pay the interest monthly, and pay back the principal at the
appointed date

6. Other requirements:

(1) The bank may make loans in USD or NTD. When the loan is made in USD, you
need to submit the transaction certificate (such as procurement and sales
invoices or orders) approved by our bank and declare that the transaction
certificate is not used by other financial institutions for any other financing.
For outward remittance financing, the invoice or order needs to be submitted to
the bank and the bank allocates the financing fund that is 100% of the invoice
or order value directly to the supplier's account. For export invoice financing,
the invoice needs to be submitted and the bank allocates the financing fund that
is 100% of the invoice value.

(2) The exchange rate between USD and NTD depends on the closing rate at 12:00
two days before the drawdown date (subject to the information released on the
website of Taipei Forex Inc.).

(3) The loan will automatically become unavailable 15 working days before the
stand-by L/C expires, and the balance shall be paid off.

(4) In case the Notice covers any balance on the previous line of credit, upon
being executed as a contract, the previous line of credit will be invalid.

(5) When our bank conducts post-loan monitoring on a quarterly basis, if the net
worth on the most recent financial statement provided by the Borrower is
negative, then the line of credit will cease to be drawn down until the net
worth turns positive.

 

2. Miscellaneous terms 1. Before drawing down any amount, you should provide us
the Minutes of Board of Directors' meetings. 3. If the notice has any mistake,
the final approved documents by our bank shall govern.   3. Collateral Details
Collateral Appraised
Amount Appraisal
Date The percentage of
loan granted Maximum
Guaranteed
Loan Amount
set Sequence
set Stand-by L/C issued by a domestic bank     97%      

 

  4. Guarantor Name Unified Business No./ID Number Amount of the Promissory Note
Guaranteed Range N/A      

 

Legal Entity Financial Department of CCB Taipei Branch 2016-3-29


 

 

 

 

 

 



 2 

